— Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 23, 1990, convicting defendant, in absentia, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of imprisonment of 7 Vi to 15 years, is unanimously affirmed.
Defendant’s conviction is not against the weight of the *613evidence, given that he was seen breaking into an apartment by a civilian witness and observed inside the apartment by a police officer acquainted with him, and made inculpatory statements en route to the precinct. Nor did the trial court abuse its sentencing discretion (People v Farrar, 52 NY2d 302). Not only should the particular acts by which a crime is committed be taken into account, but also the defendant’s character and propensities, here elucidated by a very unfavorable presentence report. It is clear that the court’s sentencing decision did not give improper weight to defendant’s absence from the trial and sentencing. Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.